ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed October 8, 2020, applicant submitted an amendment filed on March 31, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 11-12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (PGPUB 2004/0148284) in view of Nussbaum (USPN 5,864,803).

Regarding claims 1, 11 and 20, Baker discloses a text-to-speech (TTS) training system, method and medium, hereinafter referenced as a system including one or more processors and one or more memories configured to perform operations comprising: 
interacting with a pre-existing knowledgebase of phonemes (paragraphs 0017, 0021, 0035-0036, 0045, 0079-0099, 0111-0114); and 
generating a corrected speech signal to correct for the speech signal distortions of the pre-existing knowledgebase of phonemes (correct errors in the database) by iteratively training (correcting as arise/ dynamic training/continuous training) a subsystem for speech signal distortions of the pre-existing knowledgebase of phonemes based on psychoacoustic processing of speech signal distortions in the pre-existing knowledgebase phonemes (paragraphs 0017, 0021, 0029, 0035-0036, 0045, 0079-0099, 0111-0114), but does not specifically teach interacting with data of previously generated speech that was derived from recorded audible speech, wherein the previously generated speech has speech signal distortions and applying the corrected speech signal of the previously generated speech from the neural network for correcting the speech signal distortions of the previously generated speech that was derived from the recorded audible speech in the pre-existing knowledgebase of phonemes.
Nussbaum discloses a system comprising:

applying the corrected speech signal of the previously generated speech from the neural network for correcting the speech signal distortions (distortion) of the previously generated speech (original) that was derived from the recorded audible speech in the pre-existing knowledgebase of phonemes (column 2, line 19-64, column 3, lines 10-59 with column 4, lines 9-21, column 6, lines 20-54, column 9, lines 16-30), to improve system performance.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to produce speech with less degradation and high sound quality.
Regarding claims 2 and 12, it is interpreted and rejected for similar reasons as set forth above.  In addition, Nussbaum disclose a system wherein the operations further comprise calculating audible portions of the corrected speech signal by the psychoacoustic processing (column 2, line 19-64, column 3, lines 10-59 with column 4, lines 9-21, column 6, lines 20-54, column 9, lines 16-30).
Regarding claims 4 and 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Nussbaum discloses a system wherein the operations further comprise iteratively modifying a neural network to correct the subsystem (iterative modifying; abstract with column 2, line 19-64)


Claims 3, 5-8, 10, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Nussbaum and in further view of Crockett (PGUB 2004/0122662).
 
Regarding claims 3 and 13, Baker in view of Nussbaum disclose the method as described above, but does not specifically teach wherein the psychoacoustic processing ignores processing of inaudible portions of the corrected speech signal.
Crockett disclose a system wherein the psychoacoustic processing ignores processing of inaudible portions of the corrected speech signal (masking; paragraphs 0011, 0024-0042, 0105, 0122), to obtain clear speech.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to identify auditory events.
Regarding claims 5 and 15, it is interpreted and rejected for similar reasons as set forth above.  In addition, Crockett disclose a system wherein the operations further comprise analyzing a reference audio signal to determine masking information (paragraphs 0011, 0024-0042). 
Regarding claims 6 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Crockett disclose a system wherein the operations further comprise identifying locations and energy levels that are audible and inaudible (determine location and energy; paragraphs 0140). 
Regarding claims 7 and 17, it is interpreted and rejected for similar reasons as set forth above.  In addition, Crockett disclose a system wherein the operations further comprise determining a quality indicator based on audible portions of the corrected 
Regarding claims 8 and 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Crockett disclose a system wherein the operations further comprise calculating a quality indicator based on a total of audible signal energy (total auditory event; paragraphs 0221 and 0024-0042). 
Regarding claim 10, it is interpreted and rejected for similar reasons as set forth above.  In addition, Crockett disclose a system wherein the operations further comprise outputting audible portions of a phoneme sequence based on masking information (masking; paragraphs 0011, 0024-0042). .

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Nussbaum and in further view of Cole (PGPUB 2017/0027464).

Regarding claims 9 and 19, Baker in view of Nussbaum disclose a system as described above but does not specifically teach wherein the iterative modification comprises a modification of a neural network that is performed so that the total audible signal energy is below a quality threshold.
Cole discloses a system wherein the iterative modification comprises a modification of a neural network that is performed so that the total audible signal energy is below a quality threshold (total energy; paragraphs 0016-0019, 0042-0046, 0126-0128), to determine the quality of the data.
.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657